Order filed, January 23, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-01062-CV
                                 ____________

   PRO-CARE MEDICAL CENTER AND INJURY MEDICAL GROUP,
                        Appellant

                                          V.

QUALITY CARRIERS, INC., GULF COAST EXPRESS CARRIERS, INC.,
               AND BOBBY NIXON, Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-16664


                                      ORDER

      The reporter’s record in this case was due January 11, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Amanda Lynn King, the official court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM